Citation Nr: 1451133	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-37 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residual loss of vision in the left eye resulting from the November 2006, December 2006,  and February 2007 surgical treatments at a VA medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel
	

INTRODUCTION

The Veteran had active military service from October 1959 until August 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California. This matter was remanded in September 2013 by the Board for a medical opinion and further development. A review of the record shows that the RO has complied with all remand instructions by providing a VA examination in December 2013 and issuing a supplemental statement of the case. 


FINDING OF FACT

The competent medical evidence does not show that the Veteran's residual loss of vision in the left eye is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits for additional disability as a result of treatment performed at a VA medical facility during 2006 and 2007, under the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in December 2007.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b). To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering left eye retinal procedures performed in November 2006, December 2006, and February 2007 at the West Los Angeles, California VA Medical Center (VAMC). (See July 2007 Veteran's application for compensation and/or pension). 

The claims folder reflects that after having two previous retinal detachment repairs in the left eye from a private provider, the Veteran was referred to the VAMC. (See September 2006 VA operation report). 

As mentioned earlier, in determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment. Prior to the surgical treatments in controversy, the Veteran was diagnosed with macular-off rhegmatogenous retinal detachment in the left eye, status post pars vitrectomies, membrane peeling, silicon oil placement of the left eye, and aphakia within the left eye. (See November 2006 VA operation report). Subsequent to the surgical treatments, the Veteran was diagnosed with recurrent retinal detachment of the left eye. (See February 2007 VA operation report). The Veteran contends that the surgical treatments performed by the VAMC left him with loss of vision in his left eye. Comparing the Veteran's condition prior to VA surgery to his condition after surgery, the Board finds that an additional disability exits. Vision within the Veteran's left eye was possible prior to the surgeries and was not possible afterwards. 

In order for U.S.C.A. § 1151 to apply in this case, there must be evidence that the proximate cause of the Veteran's loss of vision in the left eye was the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. In a December 2013 VA examination, the examiner opined that it is as least likely as not that the Veteran incurred an additional disability as a result of the November 2006, December 2006, or February 2007 procedures. The examiner explained that while the procedures performed on the Veteran was complicated in nature and should have been performed by the most experienced surgeon on staff; the procedures were very risky even for the highly skilled surgeon. In addition the examiner explained that due to the complicated and very risky nature of the procedures, the outcome may have likely been the same if a highly skilled surgeon preformed them. The examiner further explained that while the surgeries to repair the Veteran's left eye reasonably resulted in more trauma to the eye, the result would have been equally poor absent the surgical procedures. Based on the above the Board finds that the evidence of record does not reflect that the proximate cause of the Veteran's vision loss of the left eye was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing surgical treatment. 

In regard to the issue of informed consent, the claims folder reflects that the Veteran was fully informed of the possible risks and outcomes prior to each procedure; and subsequently consented to each one. (See November 2006 VA operation report, November 2006 VA informed consent form, December 2006 VA operation report, December 2006 VA informed consent form, February 2007 VA operation report, and February 2007 VA informed consent form). The risk associated with the procedures included but were not limited to needing future surgeries, retinal detachment, bleeding, infection, loss of the eye, and loss of vision. (See November 2006 VA operation report).

Lastly, the Board finds that the Veteran's vision loss in the left eye was an event reasonably foreseeable. As mentioned above, the possible risk associated with each surgery was the loss of vision. The claims file reflects that the Veteran was informed of such reasonable event prior to each surgical procedure performed by VA.

While the Veteran does have an additional disability after his VA surgical procedures, VA did exercise the degree of care that would be expected of a reasonable health care provider. Additionally, the record shows the Veteran provided informed consent prior to each procedure. As such, the vision loss in the Veteran's left eye was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA Medical Center. Further, the vision loss in the Veteran's left eye was an event a reasonable health care provider would have foreseen and disclosed in connection with the procedures performed.  Thus, entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed in November 2006, December 2006, and February 2007, at a VA facility, is denied.


ORDER

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residual loss of vision in the left eye resulting from the November 2006, December 2006,  and February 2007 surgical treatments at a VA medical facility, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


